Opinion by
Judge Pryor:
The homestead is not exempt from liability to pay a debt contracted prior to its purchase.

G. W. Stone, for appellant.


Jas. W. Wortham, for appellee.

Pension money, when it reaches the hands of the pensioner, ceases to be secure from the creditor and when invested in property that upon which an officer may levy or a chancellor sell,' such property may be subjected.
The homestead was not exempt in this case because it was acquired after the debt was created and the fact of its purchase with the money paid to the appellee by the government affords no reason for exempting it from the payment of the claim of appellant. This court in Herreld v. Skillem’s Assignee, 13 Ky. Opin. 353, has decided the identical question involved here. The judgment is therefore reversed and remanded for proceedings consistent with this opinion.
Judgment reversed.